IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED
ARROYO BROWN,

              Petitioner,

v.                                                       Case No. 5D16-2548

STATE OF FLORIDA,

           Respondent.
________________________________/

Opinion filed August 12, 2016

Petition for Belated Appeal
A Case of Original Jurisdiction.

James Dickon Crock, Daytona Beach, for
Petitioner

No appearance for Respondent.

PER CURIAM.

       Arroyo Brown's petition for belated appeal is granted. A copy of this opinion shall

be filed with the trial court and be treated as the notice of appeal from the order denying

Brown's motion for post-conviction relief rendered May 19, 2016, in Case No. 2007-CF-

1630-A-O, in the Circuit Court for Orange County, Florida.          See Fla. R. App. P.

9.141(c)(6)(D).


       PETITION GRANTED.


SAWAYA, PALMER, EVANDER, JJ., concur.